NO. 07-08-0270-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 8, 2009

______________________________



MICHAEL LYNN SKAGGS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 121
ST
 DISTRICT COURT OF TERRY COUNTY;



NO. 5700; HON. KELLY G. MOORE, PRESIDING

_______________________________



Memorandum Opinion

______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

After a guilty plea, appellant Michael Lynn Skaggs was convicted of burglary of a habitation and, pursuant to a plea bargain, he was sentenced to ten years confinement, which was probated for ten years.  Less than a year later, the State filed a motion to revoke appellant’s probation.  After a hearing, the trial court did so and sentenced appellant to ten years imprisonment.  Appellant appeals from that probation revocation and judgment. 

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that the appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response 
pro se.  
By letter dated December 2, 2008, this court also informed appellant of his right to file a response by January 2, 2009, if he wished to do so.  To date, we have received neither a response nor a request for an extension of time to file it.

In compliance with the principles enunciated in 
Anders
, appellate counsel has discussed whether the evidence presented at the revocation hearing was sufficient to support the trial court’s finding that appellant had violated the terms of his probation.  Counsel also discussed certain evidentiary rulings made at the revocation hearing.  However, he concluded that the record revealed no reversible error.  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusion and to uncover any reversible error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  We have reached the same conclusion as counsel.  

Accordingly, the motion to withdraw is granted and the judgment is affirmed.
(footnote: 2) 



Brian Quinn 

          Chief Justice



Do not publish.  

FOOTNOTES
1:See Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  


2:Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.